Citation Nr: 0332128	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as elevated blood pressure).

2.  Entitlement to service connection for residuals of an 
excision of a testicular cyst.

3.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956, and from October 1956 to October 1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.  The 
Board observes that during an August 1996 personal hearing at 
the RO, the veteran withdrew a claim for service connection 
for high frequency hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence demonstrates that the 
veteran does not have hypertension or an elevated blood 
pressure.

3.  The preponderance of the evidence demonstrates that the 
veteran does not have residuals of an excision of a 
testicular cyst.

4.  The veteran's anxiety disorder was first shown many years 
after service and the competent medical evidence does not 
show that it is causally linked to any incident of active 
duty, to include an excision of a cyst from a testicle.  



CONCLUSIONS OF LAW

1.  Service connection for claimed elevated blood pressure or 
hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for claimed residuals of an excision 
of a testicular cyst is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

In a more recent decision, Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1995 rating decision on appeal, 
the February 1995 statement of the case (SOC), the August 
1996 supplemental statement of the case (SSOC), the August 
1997 SSOC, the May 2003 SSOC and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

The rating decision on appeal, the SOC and the 1996 and 1997 
SSOCs apply and/or set forth the laws and regulations 
pertaining to the merits of the veteran's service connection 
claims.  Although they were issued when the "well-grounded" 
requirement was in effect, a requirement that has been 
eliminated by VCAA, it is clear in reviewing them that the RO 
considered all of the relevant evidence of record and 
applicable law and regulations and denied the claims on the 
merits.  Further, in a May 2002 VCAA letter, the RO informed 
the veteran of the types of evidence that would establish 
entitlement to the benefits sought, and that VA would assist 
the veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  The May 2003 SSOC also informed the veteran of 
the VCAA.  In light of the foregoing, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  Evidence received from the National Personnel Records 
Center (NPRC) in October 1994 provides that the veteran's 
medical records were unavailable and might have been 
destroyed in a fire at that facility in 1973.  VA has 
attempted to obtain additional records.  Correspondence 
received in December 1994 from the NPRC provides that a 
search of 1955 morning reports was negative for any evidence 
of hospitalization.  Correspondence from the NPRC dated in 
May 1998 provides that there were no 1954 or 1955 Surgeon 
General's Office records pertaining to the veteran.  In 
response to a request for morning reports dated during the 
period from October through December 1954, the RO received a 
copy of an October 1954 morning report pertaining to the 
veteran, along with the notation that it constituted all 
available information.  

As noted above, the RO contacted the veteran by letter in May 
2002 and asked him to identify all medical providers who 
treated him for the claimed disabilities after his discharge 
from military service.  In correspondence received in May 
2002, the veteran indicated that he had submitted all 
available evidence.  The RO has obtained all records 
indicated by the veteran during his appeal.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the claimed disabilities 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

With no objective medical evidence to substantiate the 
veteran's claimed in-service anxiety, and no diagnosis of or 
findings attributable to anxiety until decades post-service, 
any nexus opinion regarding this claim at this late stage 
would be speculative.  Arguably, 38 U.S.C. § 5103A mandates a 
nexus opinion when there is pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, while 
there is a current diagnosis of anxiety, there is no medical 
evidence of anxiety during service or until decades later.  A 
clinician would have no means of linking a current 
psychiatric disorder to service other than pure speculation.  

With respect to the veteran's claims for elevated blood 
pressure or hypertension and residuals of an excision of a 
testicular cyst, the post-service medical records are 
negative for current disability.  The Board again notes that 
the absence of service medical records is through no fault of 
the veteran but, as he was separated from service in 1960 and 
there are no pertinent abnormal findings recorded more 
proximate to service, the Board finds that a VA examination 
or medical opinion at this late stage with nothing in the 
historical record to link a current diagnosis to is not 
warranted.  

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claims on appeal.  
Id.; see also Wells v. Principi, No. 02-7404 (Fed. Cir. April 
29, 2003). 

In making the above determination, the Board was cognizant of 
the fact that the Federal Circuit has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that the veteran's case has been in adjudicative status 
for several years, and that he was provided with a summary of 
the pertinent VCAA regulatory provisions, including the 
enhanced duties to assist and notify, as noted above,  As 
such, the veteran was accorded more than the statutory one 
year period in which to present evidence in support of his 
claims prior to the Board's adjudication in this case.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claims below, and the Board will do the same.  
In addition, the Board reiterates that the RO contacted the 
veteran by letter in May 2002 and asked him to identify all 
medical providers who treated him for the claimed 
disabilities after his discharge from military service.  In 
correspondence received in May 2002, the veteran indicated 
that he had submitted all available evidence.  The RO has 
obtained all records indicated by the veteran during his 
appeal.  (Emphasis added.)  Thus, there has been no prejudice 
to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran has offered testimony in written correspondence 
and during an August 1996 personal hearing at the RO.  The 
Board will discuss his contentions together for the sake of 
clarity.  The veteran maintains that he had a testicular cyst 
removed while a patient at the hospital at Webb Air Force 
Base in 1954 or 1955.  The veteran states that the cyst did 
not recur and that he has no current residual problems or 
scar.

The veteran claims that as a result of the cystectomy, he 
developed anxiety, for which he was treated while on active 
duty.  He also states that he was treated by a private 
physician for anxiety during service.  He claims that his 
service medical records link his anxiety to his operation.  
He notes that he has no medical records to substantiate the 
nexus relationship.  

The veteran states that B.D., M.D., treated him shortly after 
service for anxiety.  Dr. B.D. is now deceased and his 
records are not available.  The veteran states that R.G.M., 
M.D., whose records are in the claims file, was stationed at 
Webb Air Force Base with the veteran but he did not know him 
at that time.  After service, Dr. R.G.M. treated the veteran 
as a family doctor, but did not treat him for anxiety or 
hypertension.  The veteran notes that the claims file 
contains records from J.D., M.D., who began treating the 
veteran only recently for stomach problems.  When the veteran 
informed him of his anxiety, Dr. J.D. allegedly related the 
veteran's anxiety to his stomach problems and a heart attack.

The veteran also testified that he was diagnosed with high 
blood pressure while on active duty.  He is not sure if he 
was treated for it at that time.  After service, he was told 
that he had "high normal" blood pressure.  He said that he 
was not treated for high blood pressure after service until 
1984.  The veteran further indicated that the only records 
that could show high blood pressure within one year of 
service would be those made by Dr. B.D., which are not 
available.  

The veteran has submitted statements from witnesses as to his 
health while on active duty.  The veteran's mother provides 
that the veteran would come home for weekends while on active 
duty.  He had problems with nerves at that time and was 
treated for them.  A military colleague provides that he 
served with the veteran in the same squadron.  The veteran 
had a nervous condition from 1956 to 1960 and was treated by 
the base doctor.  The veteran's ex-wife stated that she was 
married to the veteran from 1955 to 1964.  The veteran 
suffered periodically from nerve-related problems.  The base 
doctor had prescribed medication and a special diet for him 
during service.  The veteran's brother provides that he 
served with the veteran in the Air Force.  During that time, 
the veteran began to have health problems and was treated for 
his nerves the last three or four years of his active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As noted, the veteran's service medical records are not 
available.  Regarding other sources of potential records, a 
morning report shows that the veteran was excused from duty 
on one day in October 1954.  No other morning reports have 
been located.  A search of the Surgeon General's Office was 
negative.  

Private medical records have been obtained from Drs. J.D. and 
R.G.M.  These include blood pressure readings dated from 1994 
to 1997.  A reading conducted in April 1994 was 150/90.  The 
remaining readings show systolic readings under 142 and 
diastolic readings under 86.  

An August 1994 treatment note from Dr. R.G.M. includes 
history obtained from the veteran to the effect that he 
underwent removal of a cyst from the scrotum, possibly in 
1954.  Additional history obtained at that time included 
treatment for anxiety while on active duty with barbiturates 
and possible other drugs.  In an August 1994 letter, Dr. 
R.G.M. sets forth the same history.  

An August 1994 VA progress note provides that the veteran 
sought treatment for anxiety.  He reported that the anxiety 
began during active duty following the removal of a benign 
testicular cyst.  He recovered uneventfully but developed 
embarrassment and a generalized anxiety thereafter.  
Examination resulted in an impression that the veteran had 
elements of both mild generalized anxiety disorder and social 
phobia.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), that are manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  For VA purposes, hypertension is defined as 
diastolic blood pressure that is predominantly 90 mm or 
greater, which is confirmed by readings taken two or more 
times on at least three different days.  Isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominately 160 mm or greater with a diastolic blood 
pressure of less than 90 mm, which is confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

As noted above, not all of the veteran's service medical 
records are available.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for elevated blood 
pressure or hypertension, residuals of an excisions of a 
testicular cyst and anxiety.

The veteran's post-service medical records are completely 
negative for complaints, symptoms, findings or diagnoses 
showing any residuals of the removal of a cyst from a 
testicle.  During his personal hearing, the veteran himself 
noted that he had no current problems or residual scar.  

The Board also finds that the post-service medical records 
are negative for any elevated blood pressure readings until 
decades after service and there is no diagnosis of 
hypertension, isolated systolic hypertension for VA purposes, 
or persistently elevated diastolic blood pressure readings.  
These records show only a single, isolated instance of 
diastolic blood pressure of 90 mm.  The remaining diastolic 
blood pressure readings are less than 86.  There are no 
reading of systolic blood pressure of 160 mm or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  The post-service 
medical records contain no medical diagnoses of hypertension 
or isolated systolic hypertension.  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his own assertions that he now has elevated blood 
pressure or hypertension are not probative to the critical 
issue in this case of whether he currently has the claimed 
disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the evidence is against a nexus 
between claimed elevated blood pressure or residuals of an 
excision of a cyst from a testicle and service, the Board 
finds that service connection for these claims must be 
denied.

The Board notes that in denying the veteran's claims for 
service connection for elevated blood pressure and residuals 
of an excision of a testicular cyst, the absence of the 
veteran's service medical records is not dispositive.  The 
post-service medical evidence is also negative for the 
claimed disabilities and, as noted above, even if an 
examination more than 40 years after service confirms the 
alleged disorders, any opinion on a link to service with no 
pertinent antecedent abnormal medical findings would be 
speculative in nature.  

Turning to the veteran's claim for service connection for 
anxiety, the Board observes that the available records 
pertaining to the veteran's service fail to support his 
claim.  The available morning reports from the relevant time 
period do not show that the veteran was excused from duty for 
more than one day.  

Given the missing service medical records, the Board finds it 
very significant that the post-service treatment records also 
fail to support the veteran's claim.  They do not show 
anxiety until decades after his service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the veteran's post-service medical records contain 
no probative evidence or opinion linking his current anxiety 
to service, or any incident therein.  In this regard, the 
August 1994 records from VA and Dr. R.G.M. appear to be based 
on the veteran's own history.  They do not purport to be 
based on a review of the veteran's medical evidence.  In 
fact, they could not be, as the veteran's service medical 
records have been lost and the available morning reports do 
not support his claim of an in-service hospitalization.  
There is no post-service contemporaneously recorded evidence 
of anxiety until decades after service.  Thus, the VA and 
private August 1994 histories are not probative to the 
etiology of the claimed disabilities.  See Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993)

The Board recognizes the lay testimony submitted on the 
veteran's behalf that he was treated for anxiety during 
service.  Even assuming arguendo that these statements are 
based entirely on first-hand knowledge (as opposed to being 
mere hearsay based on the veteran's statements), the 
veteran's post-service medical records are negative for any 
complaints, symptoms, findings or diagnoses of anxiety until 
decades after separation.  This absence of evidence of 
continuity of symptomatology, along with the absence of any 
competent nexus opinion, minimizes the probative value of the 
lay testimony (Maxson, supra) and it is of no competence in 
determining (a) if the veteran had a diagnosis of an anxiety 
disorder during or proximate to service or (b) if there is a 
nexus between the claimed current disorder and service.
 
While the veteran is obviously not responsible for the 
absence of all of his service medical records, in reviewing 
the post-service medical evidence on file, the Board notes 
that it is negative for any competent evidence linking the 
veteran's anxiety to service, or demonstrating that it 
occurred within decades of his separation from service.  The 
Board again notes that the RO made repeated attempts to 
obtain the veteran's service medical records.  Moreover, as 
indicated above, the absence of some of the veteran's service 
medical records is not dispositive in this case.  The 
dispositive factors are the absence of any pertinent 
psychiatric findings until decades after service, and the 
absence of a competent opinion linking his current anxiety to 
service.  As noted in the VCAA discussion above, as the 
record is devoid  of contemporaneously recorded pertinent 
abnormal findings recorded more proximate to service, any 
nexus opinion so many years after service would be 
speculative.    

As the preponderance of the evidence is against the veteran's 
claims for service connection, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for elevated blood pressure 
or hypertension is denied.

Entitlement to service connection for residuals of an 
excision of a testicular cyst is denied.

Entitlement to service connection for anxiety is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



